OPINION — AG — IT IS THE DUTY OF THE COUNTY ASSESSOR, IN THE FIRST INSTANCE, TO DETERMINE WHETHER ANY TRACT OF LAND ANNEXED TO AN INCORPORATED CITY OR TOWN PURSUANT TO 11 O.S. 1963 Supp., 481 [11-481] (11 O.S. 1971 481 [11-481]), IS EXEMPT FROM CITY TAXES WITHIN THE PURVIEW OF SAID SECTION, AND THE ASSESSOR SHOULD NOT EXTEND THE MUNICIPAL LEVY TO ANY TRACT OF LAND EXEMPT FROM CITY TAXATION UNDER OF SAID SECTION; THAT IS, AFTER THE TAX ROLLS HAVE BEEN DELIVERED TO THE COUNTY TREASURER, THE TREASURER OR ASSESSOR LEARNS THAT A CITY LEEVY HAS BEEN ERRONEOUSLY EXTENDED TO A TRACT OF LAND EXEMPT AS AFORESAID, SUCH FACT SHOULD BE VERIFIED IN WRITING TO THE BOARD OF TAX CORRECTIONS SO THAT APPROPRIATE ADJUSTMENT MAY BE MADE.   HOWEVER, WHETHER A TRACT OF LAND IS SO EXEMPT IS A QUESTION OF FACT TO BE DETERMINED TO THE SATISFACTION OF THE PROPER OFFICIAL AND BY THE BOARD OF TAX ROLL CORRECTION. PROCEDURAL REMEDIES ARE AVAILABLE TO THE TAXPAYER IN THE EVENT THE COUNTY ASSESSOR, COUNTY TREASURER OR BOARD OF TAXROLL CORRECTIONS DETERMINE THE TAX STATUS OF SAID PROPERTY ADVERSELY TO THE TAXPAYER.   THE AG STILL DOUBTS THE CONSTITUTIONAL VALIDITY OF THE TAX EXEMPTIONS CONTAINED IN 11 O.S. 1963 Supp., 481 [11-481], AS EXPRESSED IN SAID FORMER OPINION, BUT ADHERES TO THE CONCLUSIONS THEREIN STATED: " IT IS THEREFORE BELIEVED THAT THE TAX EXEMPTION PROVISIONS CONTAINED IN 11 O.S. 1951 481 [11-481] SHOULD BE TREATED AS VALID AND CONSTITUTIONAL UNLESS AND UNTIL A COURT OF COMPETENT JURISDICTION HOLDS OTHERWISE. " CITE:  OPINION NO. MAY 11, 1957 — OKLAHOMA TAX COMMISSION, 68 O.S. 1961 184 [68-184](D), 68 O.S. 1961 15.51 [68-15.51], 68 O.S. 1961 15.52 [68-15.52], 68 O.S. 1961 15.53 [68-15.53], 68 O.S. 1961 60 [68-60], 68 O.S. 1961 15.17 [68-15.17] (HARVEY CODY) ** SEE: OPINION NO. 70-161 (1970) **